Case 9:19-cr-80056-RKA Document 59 Entered on FLSD Docket 09/10/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
- SOUTHERN DISTRICT OF FLORIDA

Case No. 19-80056-CR-ALTMAN

UNITED: STATES OF AMERICA,
Plaintiff,
Vv.
YUJING ZHANG,

Defendant. yo -

 

“ORDER

- The Court, having carefully considered the Government’s Third Classified Ex. Parte, In
Camera Motion and Memorandum of Law for an Order Pursuant to Section 4 of the Classified
Information Procedures ‘Act and Rule 16(@(1) of the Federal Rules of Criminal Procedure, and

"the Declaration filed therewith, GRANTS the Government’s Motion for a Protective Order in its
entirety. 7 |
The Court finds that the Government's Motion was properly filed ex parte, in camera, for
this Court’s review, pursuant to CIPA § 4 and Fed. R. Crim. P. 16(d)(1). The Court has
conducted an ex parte, in ‘camera review of the Government’s classified Motion, and the
classified declaration of ‘an official of the Federal Bureau of Investigation (FBI). |

On the basis of the Court’s review of the arguments set forth in the Government’s Motion

and Memorandum of Law and the classified, declaration, the Court finds that the classified

1
Case 9:19-cr-80056-RKA Document 59 Entered on FLSD Docket 09/10/2019 Page 2 of 2

information referenced in the Government’s Motion and Memorandum of Law implicates the
Government’s classified information privilege because the information is properly classified and
its disclosure could cause serious damage to the national security of the United States.
Furthermore, the Court finds that none of the classified information is exculpatory. See Brady v.
Maryland, 373 U.S. 83 (1963).

Additionally, the Court finds that the “relevant and helpful” standard articulated in
United States v. Roviaro, 353 U.S. 53 (1957), and United States v. Yunis, 867 F.2d 617 (D.C. Cir.
1989), is the appropriate standard by which to analyze whether the government must disclose in
discovery classified information where, as here, the government has properly invoked the
classified information privilege. See also United States v. Sarkissian, 841 F.2d 959 (9th Cir.
1988). To this end, the Court finds that in applying the Roviaro/Yunis standard, none of the
classified information referenced in the Government’s Motion is relevant and helpful to the
defense. The Court also finds that the withholdings authorized by this Order are consistent with
the Government’s discovery obligations under Federal Rule of Criminal Procedure 16, and
Brady v. Maryland, Giglio v. United States, and their progeny.

Accordingly, IT IS ORDERED that the Government is authorized to withhold from the

Defendant the specified information outlined in the Motion.

So ORDERED this 1 O* day of G g+. 2019, in Ft. Lauderdale, Florida

 

ROY K ALTMAN
UNITED STATES DISTRICT JUDGE -
